 USDC IN/ND case 1:20-cv-00060-HAB-SLC document 1 filed 02/06/20 page 1 of 4


92503.32
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

CRISTY WAUGH,                                     )
                                                  )
           Plaintiff,                             )
                                                  )       No.: ____________
           v.                                     )
                                                  )
ABF FREIGHT SYSTEM, INC. and                      )
CHRISTOPHER TAYLOR,                               )
                                                  )
           Defendants.                            )

                                        NOTICE OF REMOVAL

           Come now Defendants, by counsel, Robert D. Hawk, Jr. and Kopka Pinkus Dolin PC, and

respectfully notice this Court of the removal of the above-captioned cause from the Allen Superior

Court, State of Indiana, pursuant to 28 U.S.C. § 1441, 28 U.S.C. § 1443, and 28 U.S.C. § 1446 and

in support thereof state as follows:

           1.       This Action is being removed to the United States District Court for the Northern

District of Indiana, Fort Wayne Division, on the basis of diversity of citizenship. Additionally,

the Plaintiff implicates a federal question as Plaintiff seeks a recovery premised on Defendants’

failure to comply with the Federal Motor Carrier Safety Regulations.

           2.       On January 16, 2020, Plaintiff filed in the Allen Superior Court, State of Indiana, a

Summons and Complaint in the above-titled civil action under Cause No. 02D01-2001-CT-

000024. A copy of the Complaint, Summons, and Appearance of Attorneys, Craig Kelley &

Faultless, LLC are attached hereto as Exhibit A. There have been no additional orders or pleadings

filed with the Allen County Superior Court.




                                                      1
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 1 filed 02/06/20 page 2 of 4


         3.      A copy of the Complaint and Summons was served upon the Defendant, ABF

Freight on January 17, 2020 and later served upon the Defendant, Christopher Taylor, on January

27, 2020.

         4.      Pursuant to 28 U.S.C. § 1446(b) this Notice of Removal must be filed on or before

February 26, 2020.

         5.      This Action is a civil action brought by the plaintiff, Cristy Waugh, an Indiana

citizen, against the Defendants, ABF Freight System, Inc. and Christopher Taylor, alleging

personal injury damages arising from an alleged motor vehicle accident.

         6.      Defendant, ABF Freight System, Inc., is a corporate entity incorporated in the State

of Delaware and has its principal place of business in Arkansas.

         7.      Defendant, Christopher Taylor, is a citizen of the State of Ohio, residing in Huber

Heights, Ohio.

         8.      The Plaintiff alleges that her damages exceed $75,000.00, exclusive of interests and

costs.

         9.      This Action is a civil action which may be removed to this Court, by either

Defendant, pursuant 28 U.S.C. §§1441 and 1446 and over which this Court has original

jurisdiction pursuant to 28 U.S.C. §1332(a).

         10.     Alternatively, this Action is one which may be removed to this Court, by either

Defendant, pursuant to 28 U.S.C. §§1441 and 1446, and over which this Court has original

jurisdiction pursuant to 28 U.S.C. §1331, in that the matter in controversy arises under the laws of

the United States as the Plaintiff has alleged she is entitled to a recovery based on the Defendants’

alleged failure to comply with the Federal Motor Carrier Safety Regulations.




                                                  2
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 1 filed 02/06/20 page 3 of 4


        11.       Both Defendants join in and consent to the removal of this Action to the United

States District Court for the Northern District of Indiana, Fort Wayne Division.

        12.       The Plaintiff, Cristy Waugh, has been served with notice that the Notice of Removal

has been filed.

        13.       A copy of the Notice of Removal has been filed with the Clerk of the State Court,

the Allen County Superior Court.

        14.       The Allen County Superior Court is within the venue of the United States District

Court for the Northern District of Indiana, Fort Wayne Division.

        15.       This Notice of Removal is being filed pursuant to 28 U.S.C. 1446(b) within the

applicable time period for removal and is removable as the time for filing such Notice has not yet

expired.

        WHEREFORE, Defendants, ABF Freight and Christopher Taylor, by counsel, respectfully

notifies this Honorable Court of the removal of this action from the Allen County Superior Court,

State of Indiana, to the United States District Court for the Northern District of Indiana, Fort

Wayne Division, and respectfully requests that this Court enter such orders as are appropriate, and

for all further just and proper relief in the premises.

                                                Respectfully Submitted,

                                                KOPKA PINKUS DOLIN PC


                                                By: /s/Robert D. Hawk, Jr.
                                                      Robert D. Hawk, Jr. (#18690-45)
                                                      Attorney for Defendants
  KOPKA PINKUS DOLIN PC
  9801 Connecticut Avenue
  Crown Point, IN 46307
  Tel: (219) 794-1888
  Fax: (219) 794-1892
  Email: rdhawk@kopkalaw.com



                                                   3
USDC IN/ND case 1:20-cv-00060-HAB-SLC document 1 filed 02/06/20 page 4 of 4



                                 CERTIFICATE OF SERVICE

        I certify that on the 6th day of February, 2020, service of a true and complete copy of the
above and foregoing pleading or paper was made upon each party or attorney of record herein
using the Indiana E-Filing System (IEFS) and/or by depositing same in the United States mail in
envelopes properly addressed to each of them and with sufficient first-class postage affixed.

Samantha C. Craig Stevens
Whitney Coker
Craig Kelley & Faultless LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216

                                                     /s/Kathleen M. Momcilovic




                                                4
